Citation Nr: 0009155	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  96-45 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to nonservice-connected disability pension.  

2.  Entitlement to service-connection for residuals of a 
right shoulder injury.  

3.  Whether the claim for service connection for residuals of 
a low back fracture is well grounded.


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1967 to 
July 1969.  

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a November 1995 rating decisions of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

Entitlement to nonservice-connected disability pension will 
be addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  There is no medical evidence linking the veteran's 
residual of a right shoulder injury and service.  

2.  There is no competent evidence connecting residuals of a 
low back fracture to disease or injury in service.


CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of a right 
shoulder injury is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim for service connection for residuals of a low 
back fracture is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In these appeals for 
service connection, the threshold question to be answered is 
whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible.  If he has 
not presented a well-grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
the claim because such additional development would be 
futile.  38 U.S.C.A. § 5107; Murphy at 81.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) 
(table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The Board notes that the veteran has not asserted that any of 
his claimed disabilities occurred as the result of combat 
with the enemy; thus, 38 U.S.C.A. § 1154(b) (West 1991) is 
not for application in this case.

The veteran's right shoulder and back were normal on his July 
1967 pre-induction examination.  The veteran thought that his 
right shoulder was dislocated when he fell down in May 1968.  
However, the X-rays were negative.  On examination there was 
no gross deformity or depression over the shoulder.  He was 
able to abduct his arm to 70 degrees and there was no 
swelling or tenderness.  The veteran's back and right 
shoulder were normal on the May 1969 separation examination 
report.  

The private medical records dated March 1989 to November 1989 
show that the veteran was seen for complaints of back pain.  
The veteran had pain in his low back with some radiation down 
the posterolateral aspect of his left thigh and mid leg area.  
His back motion was mildly limited, particularly forward 
flexion.  Straight leg raising on the left side produced some 
pain at about 75 degrees.  On the right side he was limited 
to 75 degrees by tightness in the hamstring.  There was 
minimal tenderness to palpation.  The April 1989 Magnetic 
Resonance Imaging (MRI) of the lumbar spine revealed a 
posterior disc herniation on the left side at L4-5.  
Degenerative disc changes at L4-5 with loss of signal 
intensity were seen.  There was moderate posterior bulging 
centrally of the disc at L5-S1, but this did not encroach on 
the thecal sac.  

VA examined the veteran in May 1995.  His gait and posture 
were normal.  He had a full range of motion of the cervical 
and lumbar spine.  The examiner noted that the veteran 
greatly exaggerated his symptoms.  He was noted to move very 
well while sitting in the chair and dressing.  On request to 
do movements he complained of pain.  Straight leg raising was 
negative sitting.  He complained on the Patrick's test but he 
was able to pull his knee to his chest and to put his shoes 
and socks on.  The veteran was able to hell-walk, toe-walk 
and squat with some difficulty, as he appeared somewhat 
intoxicated and fell over.  Sensation was intact to pinprick 
and there was a fine intention tremor noted.  Muscle stretch 
reflexes were brisker than average and bilaterally 
symmetrical.  There was no muscle atrophy noted and 
peripheral pulses were intact.  There was absolutely no 
abnormality of the right shoulder with no joint abnormalities 
or muscle abnormalities noted and there was a full range of 
motion.  

The examiner commented that the veteran greatly exaggerated 
his complaints and symptoms and also appeared to be acutely 
intoxicated.  X-ray of the lumbar spine showed mild scoliosis 
and minimal spurring at L5.  X-rays of the right shoulder 
were unremarkable.  No abnormalities were noted.  The 
diagnoses were alleged history of a right shoulder injury not 
found; alleged low back injury; and alleged unemployability.  

The VA examined the veteran in August 1996.  The right 
shoulder examination revealed slight tenderness anteriorly 
and laterally with a full range of motion.  Strength and 
sensation were intact.  X-rays of the right shoulder showed 
that bony and soft structures appeared normal.  Examination 
of the lumbar spine revealed tenderness to palpation L3 
through L5 level at the midline.  Forward flexion was 70 
degrees, backward extension was 20 degrees and lateral 
flexion was 30 degrees and rotation was 30 degrees.  The 
remainder of the back examination was normal.  X-rays of the 
lumbar spine showed mild scoliosis convexed towards the right 
and minimal spurring at L-5 and also at L-4.  The disc spaces 
were relatively well preserved and the pedicles were intact.  
The sacroiliac joints were normal.  Mild degenerative changes 
were noted involving the facet joint at L5-S1 and also L4-L5 
especially on the right side.  The diagnoses were residuals 
of a right shoulder injury and residuals of a lumbar spine 
injury with degenerative changes.  

The appellant's statement that his residuals of a low back 
fracture and residuals of a right shoulder injury is related 
to his active service cannot serve to well ground the claim 
because he is not shown to be competent to make such an 
allegation, as this requires competent medical evidence which 
indicates that the claim is plausible or possible.  Caluza, 7 
Vet. App. at 507; see also Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995); Edenfield v. Brown, 8 Vet. App. 384 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The Board notes that the appellant was discharged from 
service in June 1969 and there are no records showing 
treatment for his right shoulder since service.  There is no 
medical opinion of record indicating a nexus between the 
appellant's current diagnosis of residuals of a right 
shoulder injury and his inservice right shoulder complaints.  
In view of the absence of that fact, his allegation that 
there is some relationship to active service is unsupported.  
Therefore, the Board concludes that the appellant's claim for 
service connection for residuals of a right shoulder injury 
is not well grounded and is denied.  

The Board acknowledges that it has decided the issue of 
service connection for residuals of a right shoulder injury 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
appellant has been furnished adequate notice and opportunity 
to respond and, if not, whether he will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes, with regard to the matter herein, that the 
appellant has not been prejudiced by its decision.  The 
appellant was denied by the RO.  The Board considered the 
same law and regulations.  The Board merely concludes that he 
did not meet the initial threshold evidentiary requirements 
for a well-grounded claim.  The result is the same.  See 
Meyer v. Brown, 9 Vet. App. 425 (1996).

The veteran has not submitted a well-grounded claim for 
service connection for residuals of a low back fracture.  
Evidence of incurrence or aggravation of a low back disease 
or injury in service has not been presented.  Service medical 
records do not mention a disease of or injury to the 
veteran's lower back.  In fact, no abnormalities were noted 
on his 1969 separation examination.  The Board notes that the 
appellant was discharged from service in June 1969 and there 
are no records showing treatment for his lower back until 
March 1989, almost 20 years after service.  The veteran has 
not provided competent medical evidence of a nexus, or link, 
between an inservice low back disease or injury and his 
current residuals of a lumbar spine injury with degenerative 
changes.  Although the veteran has been seen for complaints 
of low back pain since March 1989 there is no medical opinion 
of record indicating a nexus between the appellant's current 
diagnosis of residuals of a lumbar spine injury with 
degenerative changes and an inservice low back injury.  

The appellant is informed that if he is able to produce 
competent evidence attributing the onset or aggravation of 
the claimed disorders to active service, he should petition 
to reopen his claim.  


ORDER

Service connection for residuals of a right shoulder injury 
is denied.  Service connection for residuals of a low back 
fracture is denied.


REMAND

The veteran contends that as a result of chronic low back 
pain, he can no longer work.  It is his contention that he is 
precluded from following substantially gainful employment as 
a result of this disability, and therefore, he is entitled to 
nonservice-connected pension benefits.

In Brown v. Derwinski, 2 Vet. App. 444 (1992), the United 
States Court of Appeals for Veterans Claims (the Court) 
analyzed the law with respect to pension entitlement under 38 
U.S.C.A. § 1502 and set up a two-prong test for pension 
eligibility.  The Court indicated that permanent and total 
disability must be shown in one of two ways: Either (1) the 
veteran must be unemployable as a result of a lifetime 
disability (this is the "subjective" standard and is based on 
the veteran's individual work experience, training and 
disabilities), or (2) if not unemployable, he must suffer 
from a lifetime disability which would render it impossible 
for the "average person" with the same disability to follow a 
substantially gainful occupation (this is the "objective" 
standard).  In order to make this determination, the Board 
must apply the percentage standards of 38 C.F.R. §§ 4.16 and 
4.17, that is, the objective standard, and consider 
entitlement to extraschedular evaluations under 38 C.F.R. § 
3.321(b)(2), that is, the subjective standard.  Brown, 2 Vet. 
App. 444, 446 (1992).  

In determining whether an assignment of a permanent and total 
disability rating is appropriate, it is essential to begin 
with a review of each of the veteran's ratable disabilities.  
Roberts v. Derwinski, 2 Vet. App. 387 (1992).  VA has a duty 
to acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  This includes the requirement to examine 
the entire history of the veteran's disabilities.  Id. at 390 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§§ 4.1 and 4.2 (1999).

Under the applicable criteria, evaluations of a disability 
are determined by the application of a schedule of ratings, 
which is based on the average impairment of earning capacity. 
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

The RO has determined that the veteran's current disabilities 
have a combined evaluation of 10 percent disabling, which 
apparently consists of a 10 percent evaluation for 
gastroenteritis, and noncompensable (zero percent) 
evaluations for the following claimed disabilities: residuals 
of a right shoulder injury and gonorrhea.  

Private medical records showing disc herniation at L4-L5 were 
received subsequent to the November 1995 rating decision.  
The RO evaluated the pension claim without consideration of 
the low back disability.  

This case is REMANDED to RO for the following action:

1.  RO should schedule the appellant for 
specialized VA examinations to determine 
the existence and severity of the claimed 
disorders in accordance with the VA 
Physician's Guide for Disability 
Evaluation Examinations.  A copy of the 
notice to appellant of the scheduled 
examinations at his last known address of 
record should be associated with the 
claims folder.  The claimed disorders 
include gastroenteritis, residuals of a 
right shoulder injury, residuals of a low 
back fracture and gonorrhea.  

2.  Each examiner prior to the 
examination must review the claims 
folder.  All abnormalities, including 
complaints of pain and limitation of 
motion should be reported.  In their 
respective fields, the examiners should 
identify the etiology of the appellant's 
complaints, the severity thereof and 
whether the disabilities render the 
veteran unemployable.  A complete 
rationale for any opinion expressed must 
be provided.

3.  Thereafter, RO should undertake 
adjudicatory action to assign disability 
ratings to all of the disabilities 
enumerated, including any of those not 
previously evaluated, and in view of the 
new evidence added to the claims folder 
since the last formal adjudication by RO.  
A new rating decision should be prepared 
to ensure that each of his chronic 
disabilities has been assigned a rating.

4.  RO should consider the issue 
discussing the application of the 
"average person" test set forth in 38 
U.S.C.A. § 1502(a)(1) and 38 C.F.R. § 
4.15 and the "unemployability" standard 
of the provisions of 38 C.F.R. § 4.17.  
Under the latter criteria, it may be 
shown that the appellant is unemployable 
as a result of a lifetime disability.  
When the percentage requirements of 38 
C.F.R. § 4.16 are met, and the 
disabilities are of a permanent nature, a 
rating of permanent and total disability 
will be assigned if the appellant is 
found to be unable to follow 
substantially gainful employment by 
reason of such disability.

5.  If appropriate, RO should consider 38 
C.F.R. § 3.321(b)(2).  A permanent and 
total disability evaluation for pension 
purposes may be assigned under this 
provision where a basically eligible 
veteran fails to meet the disability 
percentage requirements, but is found to 
be unemployable by reason of disability 
or disabilities, age, occupational 
background, and other related factors.

6.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 



